Citation Nr: 0110405	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  94-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound of the posterior of 
the right lower chest with healed scar and Muscle Group (MG) 
XX involvement, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound of the right leg with 
MG XI involvement, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for service-connected 
pleural cavity injury, as a residual of a gunshot wound to 
the right lower chest, currently evaluated as 30 percent 
disabling.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to August 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO.  



REMAND

A careful review of the service medical records shows that, 
in March 1945, the veteran was wounded in action in Germany, 
sustaining gunshot wounds of the right posterior chest and 
the right lower leg.  The posterior chest wound included 
compound comminuted fractures of the 10th through 12th ribs, a 
laceration of the diaphragm, contusions of the liver and 
kidney, and chronic pleural adhesions.  The right leg wound 
findings included that of a  compound comminuted fracture at 
the middle third of the right tibia.  The veteran was sent to 
the 120th Evacuation Hospital for debridement of the wounds 
and removal of foreign bodies.  

On an August 1945 certificate of disability for discharge, it 
was noted that the veteran was unfit for military service due 
to moderate chronic pleural adhesions on the right, secondary 
to a severe perforating right chest wound.  

By way of a September 1947 rating action, the RO assigned a 
20 percent disability rating for the veteran's service-
connected pleural cavity injury to the right lower chest with 
repair of laceration of the right diaphragm (under Diagnostic 
Code (DC) 6818, for pleural cavity injury), a 20 percent 
disability rating for the wound to the right lower chest 
posteriorly (under DC 5320, for damage to MG XX), and a 10 
percent disability rating for the wound to the right leg with 
imbedded foreign bodies (under DC 7805, for scars).  

In a 1991 statement, the veteran asserted that he should be 
receiving higher ratings for each of these service-connected 
disabilities.

In an October 1999 decision, the RO increased the disability 
rating for the veteran's pleural cavity injury to 30 percent.  

A review of the record shows that the medical evidence on 
file does not include medical findings necessary for VA to 
fully evaluate the severity of the service-connected 
disorders.  Therefore, in light of the need for additional 
evidence, and for the reasons explained hereinbelow, the 
Board finds that the claims must be remanded for additional 
development and new VA examinations.  

The Board notes that the factors to be considered in 
evaluating muscle disabilities are listed in 38 C.F.R. § 4.56 
(2000).  In addition to identifying what is meant by 
"slight", "moderate", "moderately severe" and "severe" 
muscle disability, 38 C.F.R. § 4.56 also identifies some 
specific situations where muscle disabilities are always 
going to be "severe" or "moderately severe".  

Significantly, the Board notes in this regard that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for location such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  See 38 C.F.R. 
§ 4.56(a) (2000) and 38 C.F.R. § 4.72 (1996).  In light of 
the fact that the veteran's residuals of a gunshot wound of 
the right leg involved a comminuted fracture to the tibia, 
current X-rays and an assessment as to the severity of any 
associated muscle damage are crucial in rating this 
disability.  

The Board also notes that rating schedule criteria for 
evaluating muscle injuries changed in July 1997, during the 
course of this appeal.  

Additionally, the Board points out that pleural cavity 
injury, including on the basis of residuals of gunshot 
wounds, was previously evaluated under the provisions of 38 
C.F.R. § 4.97, DC 6818 (1995).  Effective October 7, 1996, 
the rating criteria for evaluating respiratory disorder 
deleted DC 6818; the term "pleural cavity injury" was 
reclassified as "traumatic chest wall defect, pneumothorax, 
hernia, etc.," and assigned DC 6843.  Pleural cavity injury 
residuals, along with other disorders under Codes 6840 
through 6845 are now evaluated under a general rating formula 
for restrictive lung disease.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the "Court")  has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Therefore, VA must consider the applicability of the 
provisions of both the old and the new rating schedule 
criteria for evaluating both muscle disability and injury to 
the pleural cavity, then determine the extent to which the 
old and new regulations may be favorable to the veteran, and 
then rate the disabilities using the version of the 
regulations which is most favorable to the veteran's claims 
for increase, whether it be from the old ratings schedule or 
from the newly promulgated one.  

The Board is aware that the most recent examination of the 
lungs, performed in September 1999, did not contain all of 
the medical findings pertinent to both the old and new 
criteria for rating injury to the pleural cavity.  To avoid 
possible prejudice to the veteran, the Board must therefore 
remand the claims for medical and adjudicative reevaluation 
under both the old and new rating criteria.  38 C.F.R. 
§§ 4.2, 19.9 (2000); Karnas, supra.  
 
The Board is also aware that there may be additional medical 
evidence available regarding the veteran's service-connected 
disorders that is not already on file.  Copies of any records 
of ongoing treatment for these disorders should be obtained 
and associated with the claims file before the veteran 
undergoes further examination.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas, supra.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to provide 
him the opportunity to submit any 
additional medical evidence or information 
or argument to support his claims of 
increased ratings for residuals of a 
gunshot wound of the posterior of the 
right lower chest with healed scar and MG 
XX involvement, residuals of a gunshot 
wound of the right leg with MG XI 
involvement, and pleural cavity injury, as 
a residual of a gunshot wound to the right 
lower chest.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for symptoms related to 
these disorders since his last VA 
examinations in 1999.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked to 
provide copies of all clinical records 
documenting their treatment, which are not 
already in the claims folder.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence to 
the RO.  

2.  The RO should schedule the veteran for 
a VA examination in order to determine the 
current extent of the service-connected 
residuals of a gunshot wound of the 
posterior of the right lower chest with 
healed scar and MG XX involvement and his 
service-connected residuals of a gunshot 
wound of the right leg with MG XI 
involvement.  The examiner must be 
provided with a copy of this remand, the 
veteran's claims file, and the previous 
and current rating criteria to review in 
conjunction with the examination.  See 
Karnas, supra.  All indicated tests, 
including X-rays and range of motion 
studies, must be conducted.  The examiner 
should fully describe the nature of the 
gunshot wound residuals, to include a 
detailed account of the muscle injuries, 
muscle groups involved, nerve involvement, 
as well as the nature and extent of any 
functional impairment caused or aggravated 
by the gunshot wound residuals, including 
pain.  In addition the examiner should 
state whether there is any atrophy, 
weakness, fatigability, incoordination, or 
pain on movement of affected joints due to 
the service-connected wounds.  The 
examiner should identify any objective 
evidence of pain or functional loss due to 
pain associated with the gunshot wound 
residuals.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits his overall 
functional ability.  A compete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.  

3.  The RO should schedule the veteran for 
a VA examination to determine the current 
severity of his service-connected pleural 
cavity injury.  The examiner must be 
provided with a copy of this remand, the 
veteran's claims file, and the previous 
and current rating criteria to review in 
conjunction with the examination.  See 
Karnas, supra. All indicated studies 
should be performed.  The examiner should 
document all findings, and differentiate, 
to the extent possible, any manifestations 
referable solely to the veteran's service-
connected pleural cavity injury, as a 
residual of a gunshot wound to the right 
lower chest.  An opinion as to the effect, 
if any of the wound on the pleural cavity, 
must be given, as well as the extent of 
any such wound-related residuals.  The 
examiner should state findings which 
address both the old and the new rating 
criteria.  Pulmonary function tests should 
be conducted in compliance with the new 
rating criteria.  Additional findings 
should be made with regard to the presence 
or absence of any associated pain in the 
chest, dyspnea on exertion, adhesions of 
the diaphragm, restricted excursions, 
myocardial deficiency, thickened pleura, 
restricted expansion of the lower chest, 
compensating contralateral emphysema, 
deformity of the chest, scoliosis, or 
hemoptysis.  A complete rationale for all 
opinions and conclusions expressed must be 
given.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims under both the old 
and the new criteria.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

